IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


FRANK JAMES CAPOZZI, SR.,                 : No. 195 MM 2017
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
MAURI B. KELLY, LACKAWANNA                :
COUNTY PROTHONOTARY, AND                  :
JOSHUA D. SHAPIRO, ATTORNEY               :
GENERAL OF THE COMMONWEALTH               :
OF PA.,                                   :
                                          :
                   Respondents            :


                                      ORDER



PER CURIAM

      AND NOW, this 26th day of January, 2018, the Application for Leave to File

Original Process is GRANTED, and the Petition for Review and Extraordinary Relief is

denied.